Title: From Thomas Jefferson to Louis André Pichon, 29 October 1803 [document added in digital edition]
From: Jefferson, Thomas
To: Pichon, Louis André


          
            Oct. 29. 03.
          
          Th: Jefferson presents his compliments to mr Pichon. he meant to be understood the other evening as asking the favor of him to dine here to-day with messrs Soult & Delile. he did not know till the last night that mr Pichon did not so understand him. he hopes, if he has no engagement, he will do him the favor of dining here to-day at half after three.
          
        